In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 13‐2224

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


OLUSOLA AROJOJOYE,
                                                Defendant‐Appellant.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division.
            No. 09 CR 365 — Ronald A. Guzmán, Judge. 


       ARGUED APRIL 17, 2014 — DECIDED JUNE 3, 2014


   Before MANION, SYKES, and TINDER, Circuit Judges.
    MANION, Circuit Judge. Olusola Arojojoye participated in a
multi‐faceted fraudulent check‐cashing operation involving his
creation  of  fraudulent  documents  bearing  the  identities  of
people and fictitious businesses. After he was caught in the act,
he was indicted by a grand jury on a dozen counts related to
fraud. He ultimately pleaded guilty to one count of bank fraud
in violation of 18 U.S.C. § 1344 and one count of aggravated
identify  theft  in  violation  of  18  U.S.C.  §  1028A(a)(1).  The
2                                                        No. 13‐2224

district  court  imposed  a  below‐Guidelines  sentence  of  85
months’ imprisonment on the bank fraud count and 24 months
on  the  identity  theft  count,  to  be  served  consecutively  for  a
total sentence of 109 months. On appeal, Arojojoye challenges
his  aggravated  identity  theft  conviction  and  sentence.  We
affirm.
                               I. Facts
    From January 2005 to May 2008, Arojojoye and seven co‐
defendants  engaged  in  an  identity  theft  and  bank  fraud
operation that resulted in  over a million dollars in losses  to
financial institutions and adversely impacted the people whose
identities were stolen. To implement this operation, Arojojoye
surreptitiously  acquired  vital  information,  including  social
security  numbers,  and  manufactured  false  identification
documents  and  created  fictitious  businesses.  With  these
fraudulent  documents,  he  opened  mailboxes  at  commercial
mail‐receiving  agencies.  He  then  recruited  co‐defendants
Kenneth Kormoi and Quintin Henderson to do the same. He
also  opened  fraudulent  merchant  credit  card  accounts  and
bank  accounts,  and  completed  fraudulent  transactions.  To
perpetuate the scheme, he bought valid credit card numbers
from internet hackers and ran up fraudulent charges through
these  merchant  accounts  through  credit  card  processing
machines provided to him on the mistaken belief that he was
operating  legitimate  businesses.  In  order  to  receive  these
payments (delivered to the fraudulently procured mailboxes)
from  the  credit  card  companies  who  had  provided  him  the
machines,  he  was  required  to  produce  proof  that  his  “busi‐
nesses”  provided  goods  or  services,  and  so  he  created  false
invoices. 
No. 13‐2224                                                       3

    Another  facet  of  this  operation  involved  the  theft  of
convenience checks—checks issued by credit card companies
to their customers that disburse funds  drawn  from  the  cus‐
tomer’s line of credit. Finally, the operation also involved the
theft of actual checks. One of Arojojoye’s co‐defendants, who
was  gainfully  employed  by  Navistar  Financial  Services
Corporation, stole two checks payable to the Navistar Leasing
Company in the total amount of $441,889.03. With the aid of
the  fraudulent  documents  created  by  Arojojoye,  these  real
checks  were  negotiated  through  a  fraudulently  created
account.  
    This criminal enterprise continued for over three years until
Arojojoye was finally arrested after presenting a stolen credit
card and fraudulent driver’s license to purchase money orders
and prepaid phone cards at a Wal‐Mart in Illinois. An inven‐
tory search of his Mercedes produced voluminous evidence of
fraud and identity theft. Law enforcement authorities eventu‐
ally discovered that the scheme involved the creation of over
fifteen  fictitious  businesses,  caused  the  theft  of  dozens  of
personal identities, and resulted in substantial pecuniary loss
to a number of financial institutions. 
   A. Procedural History
   On July 9, 2009, a grand jury returned a forty‐two‐count
indictment  against  Arojojoye  and  seven  co‐defendants.  On
April 4, 2011, Arojojoye pleaded guilty to one count of bank
fraud under 18 U.S.C. § 1344 and to one count of aggravated
identify  theft  in  violation  of  18  U.S.C.  §  1028A(a)(1).  The
remaining  charges  were  dismissed  pursuant  to  the  plea
agreement.
4                                                       No. 13‐2224

   In connection with his guilty plea, Arojojoye submitted a
Plea  Declaration  whereby  he  acknowledged  that  he  under‐
stood  the  charges  and  that  the  facts  “establish[ed]  his  guilt
beyond a reasonable doubt.” The Plea Declaration contained
admissions that Arojojoye “participated in activities to defraud
using  fake  IDs,  bank  accounts,  merchant  accounts,  stolen
identities and credit card numbers.” He also admitted that he
created fraudulent documents for use by himself and others by
getting names and information from the internet and by using
computer applications to produce fraudulent business docu‐
ments.  He  further  admitted  to  paying  co‐defendants
Henderson and Kormoi to open fraudulent mailboxes and to
engage in other aspects of the conspiracy. 
    Following  entry  of  his  guilty  plea,  the  Probation  Office
prepared a Presentence Investigation Report (“PSR”). Using
the  November  2010  edition  of  the  Sentencing  Guidelines
Manual, the Probation Office determined that Arojojoye’s base
offense level was 29 and that his criminal history placed him in
category  II.  This  resulted  in  an  advisory  guideline  range  of
97–121 months’ imprisonment in connection with Count 20, the
bank fraud conviction. Additionally, Count 36, the aggravated
identity  theft  count,  carried  a  mandatory  two‐year  term  of
imprisonment  that must be served consecutive to any other
term of imprisonment imposed. 18 U.S.C. § 1028A(a)(1), (b)(2).
    The  Probation  Officer’s  calculation  of  Arojojoye’s  total
offense  level  included:  a  sixteen‐level  increase,  pursuant  to
U.S.S.G. § 2B1.1(b)(1)(I), based on a loss amount of $1,028,818;
a  four‐level  increase,  pursuant  to  U.S.S.G.  §  2B1.1(b)(2)(B),
because the scheme involved at least 50 victims who had their
means of identification used unlawfully and without authority;
No. 13‐2224                                                               5

a  two‐level  increase,  pursuant  to  U.S.S.G.  §  2B1.1(b)(9)(C),
because  the  offense  involved  sophisticated  means;  and  a
three‐level increase, pursuant to U.S.S.G. § 3B1.1(b), because
Arojojoye  was  a  manager  or  supervisor  and  the  criminal
activity involved five or more participants or was otherwise
extensive.  The  Probation  Officer  also  recommended  a
three‐level  reduction  in  offense  level,  pursuant  to  U.S.S.G.
§ 3E1.1(a) and (b), because Arojojoye accepted responsibility
and pleaded guilty without delay. In submissions filed prior to
sentencing, Arojojoye objected to every increase to the offense
level except the enhancement for sophisticated means.1
    B. Sentencing Proceedings
    The parties disputed various aspects of the PSR’s calcula‐
tions.  Due  to  the  voluminous  nature  of  the  incriminating
evidence, the district court held four sentencing hearings to
address these disputes.
    i. September 21, 2012, Sentencing Hearing
    At his first sentencing hearing on September 21, 2012, the
government sought to hold Arojojoye accountable for actual
losses resulting from fraudulent transactions that he personally
conducted. But the government also sought to hold Arojojoye
responsible for actual losses resulting from fraud committed by
co‐schemers with the assistance of the fraudulent documents
he created—or fraudulent mailboxes or addresses he opened


1
    Indeed, Arojojoye expressly agreed to application of the enhancement for
sophisticated means by including the enhancement in his own guideline
calculation submitted to the court, wherein he specifically stated that this
enhancement was “not contested.” 
6                                                      No. 13‐2224

or shared. These combined losses totaled over $1 million. In
support  of  that  loss  amount,  the  government  introduced
exhibits  evidencing  the  amount  of  the  loss,  as  well  as
Arojojoye’s connection to each loss. These exhibits included
items (such as computer equipment) seized from his Mercedes
following  his  arrest.  Also,  an  affidavit  from  the  case  agent
attesting to the accuracy of the information contained in the
agent’s  report  totaled  over  70  pages  and  detailed  the  items
gathered. The government submitted an itemized spreadsheet
listing, by individual victim and financial institution, the actual
loss amount as a result of the fraud. The agent submitted his
own commentary noting the evidence connecting Arojojoye to
each loss amount. On Arojojoye’s motion, he was granted a
continuance to rebut the government’s loss calculation. 
    ii. November 7, 2012, Sentencing Hearing 
   At  the  November  7,  2012,  sentencing  hearing,  Arojojoye
disputed  that  the  $441,899  loss  resulting  from  the  stolen
Navistar checks was reasonably foreseeable to him. He argued
that  he  could  not  foresee  that  co‐schemers  would  use  his
fraudulent  documents  and  mailbox  address  to  perpetrate  a
fraud involving such a large amount.
    The court disagreed. It concluded that through his creation
of these many fraudulent documents and mailbox addresses,
Arojojoye “set up” a network or “structure” that was “sophis‐
ticated[,]” “clearly usable and intended for use for financial
fraudulent transactions[,]” and, ultimately, “made it possible”
for the transactions (with their resulting losses) “to take place.”
Because the government introduced a lengthy postal inspec‐
No. 13‐2224                                                        7

tor’s  report,  Arojojoye  was  again  granted  a  continuance  to
prepare a rebuttal. 
   iii. February 21, 2013, Sentencing Hearing  
    At  the  February  12,  2013,  sentencing  hearing  the  district
court determined that the pecuniary loss exceeded $1 million,
and adjusted Arojojoye’s offense level accordingly. The district
court also addressed additional sentencing guideline enhance‐
ments.  The  parties  disagreed  over  whether  Arojojoye  was
subject to enhancement for conduct as a manager or supervisor
pursuant  to  U.S.S.G.  §  3B1.1(b).  Regarding  this  role  in  the
offense enhancement, Arojojoye essentially conceded that he
managed or supervised two people—co‐defendants Henderson
and Kormoi—but argued that for the enhancement to apply, he
must  have  managed  at  least  five  people.  The  district  court
rejected this interpretation of the guideline, and found that the
enhancement  applied  here  where  Arojojoye  supervised  two
participants in the course of a scheme which involved five or
more  participants.  A  final  continuance  was  granted  for  the
purpose  of  setting  a  final  hearing  on  the  remainder  of  the
government’s proposed sentencing enhancements.
   iv. April 17, 2013, Sentencing Hearing
   At  the  April  17,  2013,  sentencing  hearing,  Arojojoye
objected (as he had done previously) to the PSR’s four‐level
increase  under  U.S.S.G.  §  2B1.1(b)(2)(B).  That  increase  was
based  on  a  broad  definition  of  “victim”  and  provided  for  a
four‐level  increase  where  the  scheme  involved  at  least  50
individuals  who  had  their  means  of  identification  used
unlawfully  and  without  authority.  Over  his  objection,  the
8                                                        No. 13‐2224

district  court  included  the  four‐level  enhancement  in  its
guidelines calculation.  
    The  district  court  determined  that  the  total  offense  level
was 29, with a criminal history category of II resulting in an
advisory  guideline  range  of  97  to  121  months  on  Count  20.
After acknowledging that Arojojoye utilized the four years he
was on pre‐trial release “to remain within the bounds of the
law and to make significant steps in his own rehabilitation,”
the district court explained that it chose the sentence it would
impose based on the § 3553(a) sentencing factors, rather than
on  a  particular  advisory  guideline  range.  The  district  court
then imposed a sentence of 85 months’ imprisonment on the
bank fraud count (a below‐guidelines sentence) and 24 months
on  the  identity  theft  count,  to  be  served  consecutively  for  a
total  sentence  of  109  months.  The  remaining  counts  in  the
indictment  were  dismissed  on  the  government’s  motion.
Arojojoye appeals his convictions and sentence. 
                            II. Analysis 
    Arojojoye raises five arguments on appeal. First, he argues
that the district court erred by accepting his plea to aggravated
identity theft (Count 36), because he did not admit to knowing
that the identification in question belonged to another actual
person.  Second,  he  argues  that  the  district  court  erred  by
finding that his conduct involved 50 or more victims (Count
20). Third, he argues that the district court erred in finding that
he was a manager or supervisor of criminal conduct. Fourth,
he argues that the district court erred in its determination of
the the amount of loss attributable to him. Fifth, he argues that
No. 13‐2224                                                         9

the  district  court  erred  in  finding  that  his  conduct  involved
sophisticated means. 
   A. Arojojoyes’s  Plea  of  Guilty  to  Aggravated  Identity
      Theft (Count 36) 
     Section 1028A(a)(1) of Title 18 states, in pertinent part, that
“[w]hoever, during and in relation to any felony violation …
transfers, possesses, or uses, without lawful authority, a means
of  identification  of  another  person  shall,  in  addition  to  the
punishment provided for such felony, be sentenced to a term
of imprisonment of 2 years.” Arojojoye first argues that he did
not admit to facts sufficient to establish a violation of 18 U.S.C.
§ 1028A(a)(1); consequently, he argues that the district court
erred  in  accepting  his  plea  to  Count  36.  Before  the  district
court, Arojojoye did not seek to withdraw his guilty plea or
otherwise challenge the sufficiency of the factual basis for that
plea. Thus we review for plain error. United States v. Muratovic,
719 F.3d 809, 812 (7th Cir. 2013); United States v. Vonn, 535 U.S.
55, 59 (2002). Under that  standard, Arojojoye “must show a
reasonable  probability  that,  but  for  the  error,  he  would  not
have entered the plea.” United States v. Arenal, 500 F.3d 634, 637
(7th Cir. 2007) (quoting United States v. Dominguez Benitez, 542
U.S. 74, 83 (2004)).
   Arojojoye  argues  that,  for  a  conviction  pursuant  to  18
U.S.C.  §  1028A(a)(1)  to  be  sustained  under  the  Supreme
Court’s decision in Flores‐Figueroa v. United States, 556 U.S. 646,
657  (2009),  “the  government  must  prove,  or  the  defendant
must admit, that he knew the identification information he was
using belonged to another actual person.” Appellant Br. 15. He
argues  further  that  “the  law  now  ‘requires  a  defendant  to
10                                                        No. 13‐2224

know that he or she has assumed the identity of a ‘real person’‘
and  ‘not  simply  a  purely  fictitious  creation  not  tied  to  any
person.’”  United  States  v.  Aslan,  644  F.3d  526,  550  (7th  Cir.
2011).  Appellant  Br.  16.  The  government  does  not  disagree
with these rules, it merely disagrees with Arojojoye’s applica‐
tion of them to his facts. The  government contends  that the
district  court  found  that  Arojojoye  knew  that  a  particular
identity,  “LE,”  was  an  actual  (and  not  merely  a  fictitious)
person.  Arojojoye  argues  that  the  record  does  not  contain
evidence providing he knew that “LE” was an “actual person”;
consequently,  he  argues  that  his  guilty  plea  cannot  be  sus‐
tained.
    “Before entering judgment on a guilty plea, the court must
determine  that  there  is  a  factual  basis  for  the  plea.”  Fed.  R.
Crim.  P.  11(b)(3).  At  his  change  of  plea  hearing,  Arojojoye
acknowledged  to  the  district  court  no  less  than  three
times—once in direct response to questioning by the court and
twice by proffer of his attorney (including once as a proffered
recitation  of  facts  supporting  guilt)—that  “LE”  was  a  real
person. First, Arojojoye’s attorney stated that Arojojoye “had
in his possession … the … date of birth, social security number
‐ ‐ for a lady named Lizel Emborgo.” Second, in connection
with his plea to Count 36, the district court asked Arojojoye if
he  illegally  “used  another  person’s  identification,  including
social security number, during the commission of bank fraud,”
to which he responded “Yes, your Honor.” Third, during the
recitation of facts supporting his change of plea, Arojojoye’s
attorney stated that “the evidence will show or would show …
that  on  a  date  before  March  28,  2007,  [Arojojoye]  obtained
some identification information for a Lizel … Emborgo … and
No. 13‐2224                                                       11

… when he was arrested, he had in his possession some of the
…  vital  information,  name,  social  security  number,  of  Lizel
Emborgo … .”
    Later,  at  sentencing,  Arojojoye  twice  admitted  that  he
possessed the social security number of Lizel Emborgo. He also
admitted to possessing her date of birth and vital information.
In light of these admissions, his claim of ignorance of her finite
existence  is  unsustainable.  Consequently,  it  was  not  errone‐
ous—let  alone  plainly  erroneous—for  the  district  court  to
accept Arojojoye’s guilty plea to Count 36. Muratovic, 719 F.3d
at 813; see also United States v. Gomez‐Castro, 605 F.3d 1245, 1248
(11th Cir. 2010) (rejecting defendant’s argument that he did not
know  victim  was  a  “real  person”  and  affirming  conviction
under  §  1028A(a)(1)  where  defendant  purchased  a  birth
certificate and social security card and used these documents
to obtain other fraudulent documents).
   B. Arojojoye’s Challenge to the Imposition of a Four‐level
      Adjustment  for  50  or  More  Victims  Under  U.S.S.G.
      § 2B1.1(b)(2) on Count 20
   In the district court, Arojojoye adopted his co‐defendant’s
Ex Post Facto Clause challenge to the four‐level increase under
U.S.S.G. § 2B1.1(b)(2), so his identical challenge is reviewed de
novo. See United States v. Rabiu, 721 F.3d 467, 470–71 (7th Cir.
2013).
    When  it  imposed  Arojojoye’s  sentence,  the  district  court
applied  the  sentencing  guidelines  that  were  in  effect  on  the
date Arojojoye was sentenced, not the guidelines that were in
effect  on  the  dates  he  committed  his  crimes.  This  practice
followed our precedent at that time, United States v. Demaree,
12                                                        No. 13‐2224

459 F.3d 791 (7th Cir. 2006), which held that the Ex Post Facto
Clause was not implicated when current guidelines yielded a
greater advisory guideline range than the guidelines in effect
at  the  time  the  defendant  committed  his  crimes.  Id.  at  795.
After  Arojojoye  was  sentenced  and  he  filed  his  notice  of
appeal, the Supreme Court decided Peugh v. United States, 133
S.Ct. 2072 (2013), which held that the Ex Post Facto Clause of
the  Constitution  is  violated  when  a  defendant  is  sentenced
under guidelines in effect after the commission of a criminal
act that results in a more punitive guidelines range than would
have  applied  under  the  guidelines  in  effect  at  the  time  the
offense was committed. Id. at 2077. (“A retrospective increase
in an applicable Guidelines range thus creates a sufficient risk
of a higher sentence to constitute an ex post facto violation. ”).
That part of  Peugh’s  holding is relevant here,  although only
preliminarily.  In  light  of  Peugh,  Arojojoye  argues  that  the
district court’s imposition of a four‐level adjustment for 50 or
more  victims  violates  the  Ex  Post  Facto  Clause  because  it
imposed  a  four‐level  adjustment  based  on  the  guidelines’
broader  definition  of  “victim”  in  effect  on  the  date  of
Arojojoye’s sentencing, rather than the narrower definition of
“victim”  found  in  the  guidelines  in  effect  at  the  time  of  his
crimes. 
    “[T]he  government  concedes  that  the  evidence  did  not
establish 50 or more victims under the narrower definition of
‘victim.’”  But  Arojojoye’s  problem  is  that  Peugh—and  our
subsequent  precedent  interpreting  it,  Rabiu—specifically
exempted  from  Ex  Post  Facto  Clause  protection  situations
where “the sentencing court also stated on the record that the
identical  sentence  would  have  been  imposed  if  the  court
No. 13‐2224                                                                  13

followed  the  older,  more  lenient  version”  of  the  guide‐
lines—and  that  is  exactly  the  situation  Arojojoye’s  case
presents. Rabiu, 721 F.3d at 470; Peugh, 133 S.Ct. at 2088 n.8, see
also  United  States  v.  Ruelas‐Valdovinos,  2014  U.S.  App.  LEXIS
6396, *7 (7th Cir., April 7, 2014) (applying Rabiu for the same
proposition). 
    Here, the district court stated:
      The sentence that I impose is not necessarily tied in
      to the Court’s finding as to the guideline range. It is,
      I  believe  the  appropriate  sentence  in  this  case  re‐
      gardless of whether the guideline range is that being
      argued by the government or that being argued by
      the defense.  
   Thus,“the  overstatement  of  his  guidelines  range  was
harmless and his sentence stands.” Rabiu, 721 F.3d at 471. 
    C. Arojojoye’s  Challenge  to  the  Imposition  of  a  Three‐
       level Increase for Conduct as a Manager or Supervisor 
    Arojojoye also challenges the district court’s application of
a  three‐level  increase  under  §  3B1.1(b),  which  imposes  an
increase  for  being  a  manager  or  supervisor  in  a  scheme
involving more than five participants. Specifically, he contends
that he did not manage or supervise any other participant in
the charged offense or relevant conduct.2 Generally, the district
court’s  application  of  U.S.S.G.  §  3B1.1  is  reviewed  de  novo.

2
   At sentencing, Arojojoye’s attorney conceded that the scheme involved
more  than  five  participants.  (“I  mean,  if  you  want  to  count  the  whole
scheme, you know, all the defendants named in the case, there are, you
know, eight or ten.”)
14                                                         No. 13‐2224

United States v. Mendoza, 576 F.3d 711, 717 (7th Cir. 2009). And
the district  court’s “determination concerning  a  defendant’s
role  in  the  offense  is  a  finding  of  fact,  subject  to  a  clearly
erroneous  standard  of  review  on  appeal.”  United  States  v.
Hankton, 432 F.3d 779, 793 (7th Cir. 2005). Arojojoye, however,
failed to raise this argument in the district court and therefore
has forfeited it. United States v. Vasquez, 673 F.3d 680, 684 (7th
Cir. 2012). We review forfeited arguments for plain error. Id. at
684–85.
    “A  supervisor,  a  manager,  tells  people  what  to  do  and
determines whether they’ve done it.” United States v. Figueroa,
682  F.3d  694,  697  (7th  Cir.  2012).  Arojojoye  argues  that  the
district  court  plainly  erred  in  finding  that  he  managed  or
supervised “at least two individuals” who were involved in
the scheme. However, at sentencing Arojojoye conceded that
he managed or supervised other participants in the scheme.
Specifically,  Arojojoye’s  attorney  stated  that  Arojojoye
“managed, at best, Mr. Kormoi and Mr. Henderson.” And even
if we construe this remark as containing a reservation, i.e., “at
best,”  Arojojoye  admitted  in  his  Plea  Declaration  that  he
recruited and instructed Kormoi to open mail drops in false
names  using  fraudulent  identification  that  one  or  the  other
provided, and he recruited and directed Henderson to do the
same, as well as to deliver to him fraudulently obtained credit
cards and other items from the mail drops. For their services
rendered, Arojojoye, “gave [Henderson] about $800 for every
batch [] successfully ran through the merchant account,”and
“[Kormoi]  was  paid  for  his  work  by  me.”  Despite  this  evi‐
dence, Arojojoye contends that United States v. Weaver, 716 F.3d
439  (7th  Cir.  2013),  decided  after  Arojojoye’s  sentencing,
No. 13‐2224                                                          15

requires that  his sentence be vacated. Like  this case,  Weaver
involved the imposition of a three‐level increase pursuant to §
3B1.1(b).  Id.  at  441.  But  in  Weaver,  the  defendant  simply
supplied others with drugs, whereas Arojojoye directed his co‐
defendantsʹ  specific  conduct  and  paid  them  for  it  once  he
determined that they had done it. See Figueroa, 682 F.3d at 697.
In light of this evidence, the district court did not plainly err in
concluding that Arojojoye managed or supervised these two
co‐defendants who participated in the scheme.
   D. Arojojoye’s Challenge to the District Court’s Attribu‐
      tion of the $441,899.03 Loss Sustained From the Stolen
      Navistar Checks
    Arojojoye argues that the loss amount attributed to him as
the consequence of his fraud was improperly calculated and
that  as  a  result  of  this  error  his  sentence  was  inflated.  The
district  court’s  loss  findings,  including  those  regarding  the
scope  of  jointly  undertaken  activity  and  foreseeability,  are
reviewed for clear error. See United States v. Wang, 707 F.3d 911,
914–15 (7th Cir. 2013).
    Arojojoye argues that the district court erred in holding him
accountable  for  the  scheme  involving  the  cashing  of  stolen
Navistar Leasing Company checks totaling $441,899.03, which
he  contends  was  undertaken  by  co‐defendants  Ogunsegun,
Rabiu, and Adekanbi “when this scheme, its nature, and its
scope were not foreseeable to [him].”  
    Section 1B1.3(a)(1) of the guidelines provides for the loss
figure to be based on acts committed by the defendant as well
as those a defendant aids and abets, and in the case of “jointly
undertaken criminal activity,” all “reasonably foreseeable acts
16                                                        No. 13‐2224

and  omissions  of  others  in  furtherance  of  the  jointly  under‐
taken criminal activity.” In making determinations regarding
the scope of jointly undertaken criminal activity, we consider,
among  other  things,  defendant’s  knowledge  that  numerous
others  were  participating  in  the  scheme,  the  similarity  in
method of operation used, length and degree of defendant’s
participation, and degree of coordination among schemers. See
United States v. Salem, 657 F.3d 560, 564 (7th Cir. 2011). 
     To determine the foreseeability of loss, we start by consid‐
ering the evidence in context and in cumulation. United States
v.  Adeniji,  221  F.3d  1020,  1028  (7th  Cir.  2000).  That’s  exactly
what the district court did at sentencing, when it said:
      As  to  the  amount  of  loss  or  as  to  the  reasonable
      foreseeability of the amount of loss, the number of
      victims and the proliferation of fraudulent schemes.
      It’s clear to me from this massive evidence here that
      the defendant was involved on an ongoing basis in
      helping others conduct fraudulent schemes, some of
      which  he  knew  details  about,  some  of  which  he
      knew  only  slight  information  about  and  some  of
      which he was not knowledgeable about at all; but
      that the likelihood that his co‐schemers were contin‐
      uing  to  conduct  such  schemes  and  frauds  clearly
      had to be in his mind.
    In the words of the district court, the “massive evidence”
showed  that  Arojojoye  was  the  progenitor  who  created  the
fraudulent documents and was responsible for the acquisition
of the mailbox address used by co‐defendants to open the bank
account  into  which  the  stolen  Navistar  checks  were  first
No. 13‐2224                                                      17

deposited, and he also created fraudulent documents used to
open  additional  accounts  into  which  the  stolen  funds  were
thereafter transferred.
    Our cases make clear that a “defendant need not know of
a  co‐schemer’s  actions  for  those  actions  reasonably  to  be
foreseeable to the defendant.” Aslan, 644 F.3d at 537. Nor is a
defendant required to interact personally with his co‐schemers
in order to be held accountable for their activities. See Wang,
707 F.3d at 916. While Arojojoye takes issue with the district
court’s statement at sentencing that he was being held respon‐
sible for “some [conduct] of which he was not knowledgeable
at all,” this doesn’t change the fact that the losses suffered by
the  victims  were  foreseeable  and  attributable  to  him,  so  he
remains accountable for their losses. As the district court stated
when it addressed this argument, this issue “is not even a close
call.” See 11/7/12 Sen. Tr. 30 (rejecting Arojojoye’s argument at
sentencing that his co‐defendants “stole more than I thought
they were going to steal.”). We agree. The district court did not
commit any error—let alone clear error—by holding Arojojoye
accountable for the $441,899.03 loss sustained from the stolen
Navistar  checks.  When  considered  in  context  and  in
cumulation this loss was not only reasonably foreseeable—it
was  inevitable.  Adeniji,  221  F.3d  at  1028.  Consequently,  the
district court did not clearly err in so concluding. 
   E. Arojojoye’s  Challenge  to  the  District  Court’s
      Sophisticated Means Enhancement Imposed Pursuant
      to U.S.S.G. § 2B1.1(b)(9)(C)
   Finally, Arojojoye contends that the district court erred in
applying a two‐level sophisticated means enhancement to the
18                                                        No. 13‐2224

guideline  calculation.  But  in  his  sentencing  memorandum
submitted to the district court, he expressly agreed to the PSR’s
application  of  the  sophisticated  means  enhancement.  He
included the two‐level enhancement in the guideline calcula‐
tion he submitted to the court and wrote that the enhancement
was “not contested.” When the government raised the sophisti‐
cated  means  enhancement  at  sentencing,  his  attorney  re‐
sponded, “I don’t recall objecting to the sophisticated means.”
Arojojoye’s  attorney  offered  no  subsequent  argument  or
objection regarding that enhancement.
     As we have acknowledged many times, most recently in
United  States  v.  Tichenor,  683  F.3d  358  (7th  Cir.  2012),  “[t]he
Supreme Court has distinguished forfeiture as ‘the failure to
make  the  timely  assertion  of  a  right’  and  waiver  as  ‘the
intentional relinquishment or abandonment of a known right.’”
Id.  at  363  (quoting  United  States  v.  Olano,  507  U.S.  725,  733
(1993) (quotations omitted)). “We have found waiver where
‘either a defendant or his attorney expressly declined to press
a right or to make an objection.’” United States v. Walton, 255
F.3d 437, 441 (7th Cir. 2001) (quoting United States v. Cooper,
243 F.3d 411, 416 (7th Cir. 2001)). Here, Arojojoye’s attorney
expressly  asserted  in  his  sentencing  memorandum  that
Arojojoye had no objection to the imposition of the sophisti‐
cated  means  enhancement.  Thus,  Arojojoye  waived  any
objection  to  the  imposition  of  that  enhancement.  See  United
States v. Richardson, 238 F.3d 837, 841 (7th Cir. 2001) (holding
that a defendant waived an objection to a sentencing enhance‐
ment  where  at  sentencing  the  court  asked  the  defendant’s
lawyer whether he had an objection to the enhancement and
the lawyer said “no”).
No. 13‐2224                                                          19

    In  his  reply  brief,  Arojojoye  suggests  that  his  attorney’s
remark at sentencing constitutes an objection to this enhance‐
ment,  and  was  thus  preserved  for  appellate  review. 
Arojojoye’s argument relies completely on the district court’s
immediate response to his attorney’s remark, where the district
court stated, “[o]kay. If there is an objection to sophisticated
means … [the schemes Arojojoye participated in were] more
than sufficient to establish sophisticated means.” But here, the
district  court’s  efforts  to  insulate  itself  from  reversal  by
speaking up and stating a reason for his decision on the record
does not turn Arojojoye’s attorney’s express disclaimer of any
objection into an objection. 
    Even  if  Arojojoye  had  only  forfeited  his  objection  to  the
enhancement  (and  to  forestall  any  ineffective  assistance  of
counsel claim based on our waiver holding), we still would
conclude that the district court did not plainly err. See Vasquez,
673  F.3d  at  684  (“Ultimately,  it  does  not  matter  whether  we
find waiver or forfeiture as [defendant’s] argument still fails
under  plain  error  review.”).  The  creation  of  fictitious  busi‐
nesses  and  acquisition  of  merchant  accounts  for  the  sole
purpose  of  defrauding  credit  card  companies  fits  squarely
within the guidelines’ definition of “sophisticated.” Further‐
more, as the district court recognized, this case involved the
creation of dozens of false documents and accounts, as well as
numerous false business entities, and continued for over three
years. The district court’s comments, including the comment
that Arojojoye “was wrapped up in dozens of different ways
in these schemes,” indicate that it understood these schemes to
be more sophisticated than a typical credit or bank fraud case.
See  United  States  v.  Green,  648  F.3d  569,  577  (7th  Cir.  2011)
20                                                     No. 13‐2224

(upholding sophisticated means enhancement where scheme
lasted  three  years,  and  involved  the  creation  of  false  docu‐
ments, and multiple individuals). The district court acknowl‐
edged the extensive scope of this enterprise. Consequently, it
was not plain error for the district court to impose the sophisti‐
cated means enhancement on Arojojoye’s sentence. 
                         III. Conclusion 
    It  was  not  plain  error  for  the  district  court  to  accept
Arojojoye’s guilty plea to Count 36. Although it was error to
sentence Arojojoye under the guidelines in effect on the date of
his sentencing, and not on the dates he committed his crimes,
under  Peugh  and  our  subsequent  precedent  the  error  was
harmless  because  the  district  court  clearly  stated  it  would
impose  the  same  sentence  regardless.  The  district  court’s
conclusion  that  Arojojoye  managed  or  supervised  two  co‐
defendants was not plainly erroneous. The district court also
did not commit clear error by holding Arojojoye accountable
for  the  $441,899.03  loss  resulting  from  the  stolen  Navistar
checks because, when considered in context and in cumulation,
this loss was reasonably foreseeable. Finally, Arojojoye waived
his  right  to  contest  the  district  court’s  imposition  of  the
sophisticated means enhancement, and even if he did not, the
district court did not commit plain error by imposing it. For
these reasons, we AFFIRM Arojojoye’s conviction for aggra‐
vated identity theft and sentence.